DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 8 needs to recite the “the .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, and 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmut (DE102015014950), hereinafter “Helmut” in view of Taguchi (U.S. Publication 2008/0277201), hereinafter “Taguchi” and further in view of Inoue (EP 0684368), hereinafter “Inoue”.
Regarding claims 1, 13, 17, and 18 Helmut discloses the same invention substantially as claimed such as an internal combustion engines comprising: an oil circuit configured to supply at least one component (any engine components within the engine that require oil) of the internal combustion engine (1) with lubricating oil, at least one oil reservoir (inherent oil pan within engine) configured to provide the lubricating oil for the oil circuit; at least one collecting container (17) separate from the at least one oil reservoir (oil pan of engine, claim 3), wherein the at least one collecting container (17) is configured to collect the lubricating oil in the oil circuit downstream of the at least one component (after engine operating components, shown in figure 1); and at least one oil remover (line 22 removes oil from engine) configured to remove at least a part of the lubricating oil collected in the at least one collecting container (shown in figure 1), but is silent to disclose that the lubricated component is a turbocharger and/or a blow-by filter and that the removal system removes the oil from the oil circuit.  However, Taguchi teaches the use of lubricating oil leading from an oil pan (2) to engine components from pump (11) and out from the block and through to the turbocharger (4) for the purpose of providing forced induction to provide greater engine efficiency and to increase turbocharger life by providing lubricating oil.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Helmut by incorporating a turbocharger and an oil supply passage to lubricate the turbocharger for the purpose of providing forced induction to provide greater engine efficiency and to increase turbocharger life by providing lubricating oil. Examiner notes that it is inherent that Helmut’s engine has an oil pan or sump. Examiner notes that it is known in the art to use a turbocharger and lubrication means are necessary for the turbocharger to work appropriately.
	Helmut and Taguchi disclose the same invention substantially as claimed except for the removal system removing the oil from the oil circuit.  However, Inoue teaches the use of discharging oil from the oil pan (3) into an external discharge oil tank (7) based upon oil quality through an oil removal device (column 5, lines 29-37) for the purpose of  increasing engine life and reducing oil change maintenance by continuously providing fresh oil to operate the engine and never using degraded oil to operate the engine (column 3, line 55 – column 4, line 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Helmut and Taguchi by incorporating an external discharge oil tank that removes oil from the oil circuit as taught by Inoue and disposed after the turbocharger for the purpose of increasing engine life and reducing oil change maintenance by continuously providing fresh oil to operate the engine and never using degraded oil to operate the engine. Examiner notes that the mere addition of an external oil tank would not teach away and is an obvious combination. 
	
Regarding claim 2, Helmut, Taguchi, and Inoue disclose the internal combustion engine of claim 1, comprising at least one return line (Helmut, 22) configured to return at least a part of the lubricating oil collected in the at least one collecting chamber (Helmut, 17) into the at least one oil reservoir (Helmut, inherent oil pan in engine, shown in figure 1, through line 10).
Regarding claim 3, Helmut, Taguchi, and Inoue disclose the internal combustion of claim 1, wherein the at least one oil reservoir comprises an oil pan or an oil sump of the internal combustion engine. Examiner notes that it is inherent that the engine has an oil pan or an oil sump. 
Regarding claims 4, 15, and 19, Helmut, Taguchi, and Inoue disclose the internal combustion engine of claim 1, wherein the at least one component includes the at least one turbocharger (Taguchi, 4).  
Regarding claim 6, Helmut, Taguchi, and Inoue disclose the internal combustion engine of claim 1, wherein the at least one oil remover has at least one removal line (Inoue, 8, shown in figure 1), at least one pump, at least one open-loop or closed-loop controllable valve and/or at least one old oil tank. Examiner notes that this claim with the and/or statement only requires one of the components mentioned. Therefore, examiner only mentions a reference number for the removal line. 
Regarding claims 7 and 14, Helmut, Taguchi, and Inoue disclose the internal combustion engine of claim 1, comprising at least one oil supply (Helmut, 14) configured to supply additional fresh lubricating oil to the oil circuit via the at least one oil reservoir (Helmut, 12).  
Regarding claim 8, Helmut, Taguchi, and Inoue disclose the internal combustion engine of claim 7 wherein the at least one oil supply has at least one feed line (Helmut, 14), at least one pump (Helmut, 15), at least one open-loop or closed-loop controllable valve (Helmut, 25) and/or at least one fresh oil tank (Helmut, 12).  
Regarding claim 9, Helmut, Taguchi, and Inoue disclose the internal combustion engine of claim 7, comprising an open-loop or closed-loop connected in signal-conducting relationship to the at least one oil supply and configured to feed a defined volume of oil to the oil circuit by open-loop or closed-loop control of the at least one oil supply (Helmut, paragraph 16-19). Examiner notes that a constant volume is provided with the fill of fresh oil and removal of old oil and that a central control unit is connected to the pump, the supply control device, the level monitoring system, and the measuring device.   
Regarding claim 10, Helmut, Taguchi, and Inoue disclose the internal combustion engine of claim 1, comprising an open- loop or closed-loop controller connected in signal-conducting relationship to the at least one oil remover (Inoue, lines 8 and valve 9) and configured to remove a defined volume of oil from the at least one collecting container (Inoue, column 3, lines 5-13 and lines 40-54) by open-loop or closed- loop control of the at least one oil remover. Examiner notes that Inoue’s controller allows for fresh oil into the oil pan (3) through pump 6 and old oil out of the oil pan (3) through valve (9). In combination with Helmut, Taguchi, and Inoue, the controller would allow for oil to remove to an old oil tank from the collecting tank. 
Regarding claim 11, Helmut, Taguchi, and Inoue disclose the internal combustion engine of claim 7, comprising an open-loop or closed-loop controller configured to maintain constant a total volume of oil of the oil circuit by open-loop or closed-loop control of the at least one oil supply and/or the at least one oil remover. Refer to rejections of claims 9 and 10, since the claims limitations are similar. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmut, Taguchi, and Inoue as applied to claims 1-4, 6-11, and 13-15, and 17-19 above, and further in view of Foerster et al. (U.S. Patent 10,760,459), hereinafter “Foerster”.
Regarding claim 12, Helmut, Taguchi, and Inoue disclose the same invention substantially as claimed except for the collecting chamber and the crankcase being connected above oil level.  However, Foerster teaches the use of the collecting chamber (right chamber 7 shown in figure 1) connected to the crankcase (20) via vent line (16) above the oil levels for the purpose of reducing the pressure within the collecting chamber (column 3, liens 34-42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Helmut, Taguchi, and Inoue by incorporating a vent line between the collecting chamber and the crankcase as taught by Foerster for the purpose of reducing the pressure within the collecting chamber.
Claim(s) 5, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helmut and Inoue in view of Takada et al. (U.S. Publication 2017/0002704), hereinafter “Takada”.
Regarding claims 5, 16, and 20 Helmut and Inoue disclose the same invention substantially as claimed but is silent to disclose the component being a blow-by filter.  However, Takada teaches the use of the oil pan (10) directing oil through the engine and then through a blow-by filter (33) and then into the engine air intake system for the purpose of allowing for the engine to operate effectively by reducing the pressure within the crankcase and to also reduce emissions (paragraph 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Helmut and Inoue by incorporating a blow-by filter as taught by Takada for the purpose of allowing for the engine to operate effectively by reducing the pressure within the crankcase and to also reduce emissions.
	
Regarding claim 12, Helmut, Taguchi, and Inoue disclose the internal combustion engine of claim 1, wherein the at least one collecting container [[(5)]] and at least one crankcase 11(4)11 are connected together above a liquid level so that gases can circulate between the at least one collecting container [[(5)]] and the crankcase [[(4)]].  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        12/1/2022